DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0081143; hereinafter Lee) in view of Kim et al. (US 2012/0078108; hereinafter Kim).
Lee shows an ultrasonic diagnostic apparatus and method (abstract) comprising: an ultrasonic probe configured to acquire a color Doppler image ([0034]); a controller ([0033]) configured to determine a presence or absence of backflow of blood based on the acquired color Doppler image ([0045], [0092]-[0094]); and a display configured to display an examination result with the color Doppler image ([0056]); wherein the controller calculates a blood flow velocity including at least one of an average velocity. a maximum velocity and a minimum velocity by analyzing the blow flow spectrum of the sample volume ([0043]); an input configured to receive an execution command for a color Doppler mode from a user in order to analyze the backflow of blood ([0071]); wherein the display displays information about a subject's body parts that have been observed and results of an analysis on the subject's body parts ([0056]-[0059]).  
Lee also shows wherein the examination result includes at least one of the presence or absence of backflow of blood and the time of backflow ([0094]).  
Lee fails to show determining the time of backflow.  Also, wherein the controller automatically sets a sample volume of a pulse wave in the color Doppler image based on the color Doppler image, and analyzes a blood flow spectrum of the sample volume based on a blood flow information acquired from the ultrasonic probe; wherein the display displays a result of the blood flow spectrum analysis of the sample volume; wherein the result of the blood flow spectrum analysis includes at least one of the presence or absence of backflow of blood, the time of backflow, amount of blood flow, blood flow rate, and blood flow direction;  wherein the controller determines a diagnostic grade for the time of backflow and wherein the display displays the determined diagnostic grade; wherein the time of blood backflow obtains based on the time of release after squeezing the body part of the subject.
Kim discloses an ultrasound system for providing additional information corresponding to change of blood flow with a time.  Kim teaches determining the time of backflow ([0005], [0034]) and wherein the controller determines a diagnostic grade for the time of backflow and wherein the display displays the determined diagnostic grade (the display of the obtained blood flow information data is considered to encompass display of a determined diagnostic grade, [0032], [0035]-[0041]; see also Lee [0091]-[0100] which describes the variations in color for backflow).  Also, wherein the controller automatically sets a sample volume of a pulse wave in the color Doppler image based on the color Doppler image, and analyzes a blood flow spectrum of the sample volume based on a blood flow information acquired from the ultrasonic probe ([0030], [0033]); wherein the display displays a result of the blood flow spectrum analysis of the sample volume ([0038]); wherein the result of the blood flow spectrum analysis includes at least one of the presence or absence of backflow of blood, the time of backflow, amount of blood flow, blood flow rate, and blood flow direction ([0035]-[0041]); wherein the result of the blood flow spectrum analysis includes at least one of the presence or absence of backflow of blood, the time of backflow, amount of blood flow, blood flow rate, and blood flow direction ([0035]-[0041]);  wherein the time of blood backflow obtains based on the time of release after squeezing the body part of the subject (the pressing of the ultrasound probe on the patient during examination is considered to be a squeezing of the body part, and the backflow is measured based upon this squeezing of the body part; ([0005], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to determine the time of backflow as taught by Kim, as this will enhance the convenience of a user (Kim, [0005]).  Furthermore, it would have been obvious to automatically set a sample volume and analyze a blood flow spectrum as taught by Kim, as this will provide further convenience for the user by automating the selection of the region, and by displaying a spectral type image representative of the data.


Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Lee and Kim fail to disclose determining a displaying a diagnostic grade, examiner respectfully disagrees.  Applicant appears to be applying a more narrow definition of the term “diagnostic grade”, and the examiner would encourage amending the claim to more clearly define what applicant may intend for the term “diagnostic grade”.
Lee not only refers to display of color and blood flow information, but also describes the computer processor analyzing the images obtained at a time of backflow to determine Mitral Regurgitation/backflow and displaying this diagnostic information ([0091]-[0100]).  The various colors/velocities and other graphical means of displaying the blood flowing in opposite directions are representative of the diagnostic grade.  For example, blood flowing in one direction may be colored red, and blood flowing in the opposite direction may be colored blue.  The colors may correspond to velocities of the blood flow.  This displayed information corresponds with a “diagnostic grade” as it provides the user with a visual display to identify for example the presence of mitral regurgitation.
The citations of Kim should be considered in view of the teachings of Lee above.
While Lee images backflow and thus must obtain an image at a time of backflow, Kim is provided to teach explicitly that additional information may be provided with the image regarding “time” in relation to the change in blood flow.  Kim is provided to explain the connection between changes in blood flow and “time”.
As noted in the rejection above: “it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to determine the time of backflow as taught by Kim, as this will enhance the convenience of a user (Kim, [0005]).  Furthermore, it would have been obvious to automatically set a sample volume and analyze a blood flow spectrum as taught by Kim, as this will provide further convenience for the user by automating the selection of the region, and by displaying a spectral type image representative of the data”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793